NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 10-1399
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                      JOSEPH REID,
                                    a/k/a Officer Young

                                          Joseph Reid,
                                                Appellant
                                     _______________

                      Appeal from the United States District Court
                              For the District of New Jersey
                        (D.C. Criminal Number 09-cr-00517-001)
                   District Judge: Honorable Joseph A. Greenaway, Jr.
                                    ______________

                                Submitted October 3, 2011

         Before: McKEE, Chief Judge, FUENTES and COWEN, Circuit Judges

                            (Opinion Filed December 28, 2011)
                                    ______________

                                        OPINION
                                     ______________

McKEE, Chief Judge.

       Appellant Joseph Reid appeals the sentence that was imposed after he pled guilty

to distributing and possessing with intent to distribute crack cocaine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2. For the reasons that follow, we affirm.
                                             I.
       As we write primarily for the parties who are familiar with the facts and

procedural history of this case, we will set forth only those facts necessary to our

analysis.

       Reid’s four prior felony convictions resulted in his classification as a career

offender. His base level offense was thirty-two, but he received a three point reduction

for acceptance of responsibility. He therefore had an offense level of twenty-nine and a

criminal history category of four. The advisory Guidelines range was 155 and 188

months.

       Reid argued for a downward departure and variance based on his claim that: (1)

his criminal history was overstated; (2) his attempted cooperation; (3) the purportedly

“draconian” nature of the career offender Guideline range when applied to him; and (4)

his childhood, drug addiction, and desire to reform.

       The court denied Reid’s request for a downward adjustment to his sentence based

upon its conclusion that his criminal history was not overstated and that his purported

cooperation did not warrant any favorable treatment.

       The court specifically found a variance was not warranted primarily because of

Reid’s life of crime and the unlikely probability that he would become a law-abiding

citizen. Ultimately, the court imposed a 151 month sentence, the bottom of the advisory




                                              2
Guideline range. However, the court ordered the sentence to be served concurrently with

the sentence he was serving on his state convictions. This appeal followed.1

      We review the district court’s sentence to determine if the court followed the

three-step process outlined below, and we review the substance of the sentence for

reasonableness. United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009).

                                                II.

      Courts must follow a three-step sentencing process. United States v. Booker, 543

U.S. 220 (2005). In United States v. Gunter, 462 F.3d 237 (3d Cir. 2006), we

reemphasized the “three-step process” under Booker:

        (1) Courts must continue to calculate a defendant’s Guidelines sentence
            precisely as they would have before Booker.
        (2) In doing so, they must “formally rul[e] on the motions of both parties
            and stat[e] on the record whether they are granting a departure and
            how that affects the Guidelines calculation, and take into account
            [our] Circuit’s pre-Booker case law, which continue to have advisory
            force.”
        (3) Finally, they are required to “exercise [their] discretion by
            considering the relevant [§ 3553(a) factors,” … in setting the
            sentence they impose regardless whether it varies from the sentence
            calculated under the guidelines.

Ibid. The party challenging the sentence bears the burden of showing that the sentence is

unreasonable. United States v. King, 454 F.3d 187, 194 (3d Cir. 2006).

      The Sentencing Guidelines constitute a starting point for determining an

appropriate sentencing range. However, they are only one factor that must be considered


1
  We have jurisdiction under 28 U.S.C. § 1291, which provides appellate jurisdiction
from all final decisions of the United States District Courts. Also, this court has
jurisdiction over the challenges to the sentence under 18 U.S.C. § 3742(a). 18 U.S.C. §
3557.

                                            3
at sentencing. 18 U.S.C. § 3553(a); Gall v. United States, 552 U.S. 38, 49-50 & n.6

(2007). Thus, a district court retains discretion to vary from the suggested Guideline

range. United States v. Smalley, 517 F.3d 208, 211-12 (3d Cir. 2008). Similarly,

sentencing courts have discretion to vary from the career offender Guideline on the basis

of policy; however, they are not required to do so. United States v. Merced, 603 F.3d

203, 218-19 (3d Cir. 2010); see also United States v. Lopez-Reyes, 589 F.3d 667, 671 (3d

Cir. 2009).

       Here, despite Reid’s arguments to the contrary, the sentencing transcript

establishes that the court realized the Guideline range was but one of the § 3553(a)

factors. The court extensively considered Reid’s arguments for a downward variance

based on other § 3553(a) factors but rejected them. Reid’s claims to the contrary ignore

the fact that the district court need only offer a “brief explanation” for why a sentence is

appropriate. United States v. Rita, 551 U.S. 338, 357-359 (2007).

       The court considered the Government’s arguments and Reid’s arguments as well

as the comments Reid made to support his request for favorable consideration. The court

determined a downward departure was not warranted because of the nature and

circumstances of this offense, the severity of Reid’s criminal history, his persistent sale of

drugs, his repeated assaults, the low probability that he will become a law-abiding citizen,

and his unwillingness to cooperate with law enforcement despite his statements that he

would do so.

       Reid’s claim that the sentence was substantively flawed or an abuse of discretion

is also meritless. Reid argues the district court substantively erred by: (1) applying the


                                              4
career offender Guideline range; and (2) failing to give sufficient weight to the nexus

between his upbringing, his drug addiction, his sale of drugs, his efforts at cooperation, or

the impact of the loss of his mother.

       However, the mere fact that the district court was not impressed with those

circumstances does not establish substantive error given the totality of circumstances

here. Not giving “mitigating factors the weight a defendant contends [does not] render[]

the sentence unreasonable” or show abuse of discretion. United States v. Bunger, 478

F.3d 540, 546 (3d Cir. 2007). A defendant’s drug addiction and upbringing are usually

inappropriate and irrelevant regarding a downward variance. See U.S.S.G. §§ 5H1.4,

5H1.12. Moreover, the court considered Reid’s attempted cooperation with the

government and found those efforts woefully lacking. We agree. In addition, it is clear

that the court concluded that whatever newly realized rehabilitative resolve Reid may

actually have acquired was outweighed by a lengthy record of lawlessness and the low

probability of successful rehabilitation it evidenced.

       Accordingly, Reid has not demonstrated that the 151 month bottom-of-the-

Guideline sentence imposed on him was procedurally or substantively unreasonable and

the judgment of the district court will be affirmed.




                                              5